 1

 2

 3

 4

 5

 6

 7

 8                  IN THE UNITED STATES DISTRICT COURT
 9              FOR THE SOUTHERN DISTRICT OF CALIFORNIA
10

11
     UNITED STATES OF AMERICA,                Criminal Case No. 18CR2811-WQH
12
                                Plaintiff,    ORDER
13

14
                       V.

15   Judith Elizabeth Chavez,

16                              Defendant.
17

18         No objections having been filed, IT IS ORDERED that the Findings and
19
     Recommendation of the Magistrate Judge are adopted and this Court accepts
20
     Defendant’s PLEA OF GUILTY to Counts(s) 1 of the Information .
21

22
     Dated: October 15, 2018
23

24

25

26

27

28

                                                                        18CR2811-WQH
